NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued August 4, 2010
                                 Decided August 16, 2010

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 09-2061

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of Illinois,
                                                Eastern Division.
       v.
                                                No. 05 CR 701-1
JESUS ARREDONDO, JR.,
      Defendant-Appellant.                      John F. Grady,
                                                Judge.

                                        ORDER

        Jesus Arredondo, Jr. pleaded guilty to conspiring to distribute cocaine, 21 U.S.C.
§ 846, and was sentenced to 152 months’ imprisonment. In this direct appeal, he challenges
only his sentence, arguing that the district court should have applied the safety valve under
18 U.S.C. § 3553(f). See also U.S.S.G. § 5C1.2(a). We affirm the judgment.

       Arredondo was a mid-level distributor in his uncle’s drug distribution network. In
2005 he was caught and charged with multiple narcotics trafficking offenses. He entered a
blind plea to one count of conspiring to distribute cocaine, admitting that he distributed
cocaine and brokered cocaine transactions on behalf of his uncle’s organization. But he
No. 09-2061                                                                              Page 2

disagreed with the government’s assessment of the amount of cocaine involved with his
offense.

       At sentencing he challenged the probation officer’s recommendation in the
presentence investigation report that he be held accountable for 50 kilograms of cocaine
that had been seized from his uncle’s house. The district court relied on the proffer of
Arredondo’s co-conspirator, Oracio Urbina, to conclude that the drugs seized from the
house were part of the conspiracy. The court found credible Urbina’s statement that
Arredondo told him that his (Arredondo’s) uncle had been arrested at his house “with 50
kilograms of cocaine belonging to the organization” and that he and his uncle still owed
money for the drugs.

       The court then declined to apply the safety valve. Based on Arredondo’s contention
that he was not responsible for the drugs at his uncle’s house, the court found that
Arredondo had not truthfully provided all information concerning the offense, the fifth
requirement for the safety valve, 18 U.S.C. § 3553(f)(5), U.S.S.G. § 5C1.2(a)(5).

        On appeal, Arredondo’s sole argument is that the district court erred when it found
him ineligible for the safety valve. We review interpretations of the guidelines de novo, but
factual findings for clear error. United States v. Corson, 579 F.3d 804, 813 (7th Cir. 2009);
United States v. Ramirez, 94 F.3d 1095, 1099-00 (7th Cir. 1996). The safety valve requires that
a defendant meet five criteria. At issue in this case is the last requirement that, “not later
than the time of the sentencing hearing, the defendant has truthfully provided to the
Government all information and evidence the defendant has concerning the offense or
offenses that were part of the same course of conduct or of a common scheme or plan.” 18
U.S.C. § 3553(f)(5).

        The district court did not clearly err in finding that Arredondo had not been truthful
about his involvement with the cocaine seized from his uncle’s house. The court believed
Urbina’s statements that Arredondo told him that the drugs belonged to the conspiracy. It
was entitled to do so. United States v. Montes, 381 F.3d 631, 637 (7th Cir. 2004); United States
v. Alvarado, 326 F.3d 857, 862 (7th Cir. 2003). And, in light of that determination,
Arredondo’s assertion that he was not responsible for those drugs was a lie. The district
court’s conclusion that Arredondo “continued to cling to a false version of events and
dispute [his] own culpability, up to and including the sentencing hearing, is a sufficient
basis for refusing to invoke the safety valve provision.” United States v. Thompson, 106 F.3d
794, 801 (7th Cir. 1997).

       Arredondo argues that he gave information to the government on two or three
occasions which indicates that he provided the requisite information to meet the fifth prong
No. 09-2061                                                                             Page 3

of the safety valve. He contends that there is no evidence that he was not truthful on these
occasions. But that misses the point. Whatever he said on those other occasions may have
been part of the truth, but as far as the district court was concerned, he was not completely
truthful because he did not disclose his connection with the 50 kilograms of cocaine seized
from his uncle’s house. The “safety valve provision demands ‘all information’ that the
defendant has concerning the offense.” Montes, 381 F.3d at 636; see also Ramirez, 94 F.3d at
1100. According to the district court, Arredondo did not provide “all information,” and we
see no reason to disturb that conclusion.

        Arredondo also contends that the district court denied him the safety valve simply
because he challenged the drug quantity. But the record belies this assertion. The court
denied the safety valve because Arredondo had “not come clean” about the 50 kilograms
found at his uncle’s house. The court was concerned with Arredondo’s untruthfulness.
That untruthfulness may have manifested itself in his challenge to the drug quantity, but it
was the denial of responsibility (in the face of the evidence) that mattered to the court, not
the challenge itself. Indeed, there is no indication that if the court found that Arredondo
had been honest and was not responsible for the drugs at his uncle’s house it would have
still denied the safety valve because he made the challenge.

                                                                                  AFFIRMED.